ORDER Sommer, J. This cause comes to be heard on the Respondent’s motion to dismiss, due notice having been given, and the Court being advised. The Claimant, Burke & Smith, Chartered, brought this lapsed appropriation claim seeking $3,157.50 in payment for legal services rendered to the Respondent in fiscal year 1986. The Respondent contends that this claim should be dismissed on the ground that it is barred because the parties’ previous written contract did not cover fiscal year 1986, the year for which payment is sought, and because this Court has no jurisdiction to entertain a claim based on a theory of quantum meruit. We agree and will dismiss the claim. However, for the purposes of possible consideration of this matter by the General Assembly at some future time, we find that the Respondent has no reason to dispute that the Claimant did provide services to the Respondent, that the Respondent knows of no reason why such services were not satisfactory, that if the claim had been proper, the appropriation account code would be 059-52401-1200-00-00 and that, but for the lack of a written contract between the parties for fiscal year 1986, the Respondent knows of no reason why it would have not paid the Claimant. It is hereby ordered that this claim be, and hereby is, dismissed.